Citation Nr: 1010028	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-31 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in an August 
2005 rating decision that assigned an effective date of July 
30, 2004, for service connection for degenerative disc 
disease at L4-S1 with small herniated nucleus pulposus and 
radiculopathy.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision, in 
which the RO denied the claim for an earlier effective date, 
based on clear and unmistakable evidence (CUE) in an August 
2005 rating decision.  

The appellant testified at a Travel board hearing in December 
2009.  

The Board notes that the Veteran submitted additional 
evidence in July 2009, after the certification of the 
Veteran's appeal to the Board, without a waiver of his right 
to have this evidence reviewed by the Agency of Original 
Jurisdiction (AOJ).  This evidence, however, consisted of 
records already included in the claims file prior to the 
August 2008 Statement of the Case issued by the RO.  
Additionally, in October 2009, the Veteran's congressman 
submitted a statement from the Veteran regarding his claim.  
The Board notes, however, that the statement was argument in 
support of his claim and, as such, was not new evidence.  
Therefore, the Board finds that, because new evidence has not 
been submitted without a waiver, it is not necessary to refer 
this case back to the AOJ for further review.  


FINDING OF FACT

The August 2005 rating decision, to the extent it assigned an 
effective date of July 30, 2004, for the award of service 
connection for degenerative disc disease at L4-S1 with small 
herniated nucleus pulposus and radiculopathy, was based on 
the law and evidence then of record and constituted a 
reasonable exercise of rating judgment.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the August 2005 
rating decision to the extent that it assigned an effective 
date of July 30, 2004, for the award of service connection 
for degenerative disc disease at L4-S1 with small herniated 
nucleus pulposus and radiculopathy.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), is not 
applicable to claims of clear and unmistakable error (CUE), 
because such claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002) (regarding clear 
and unmistakable error claim as to a prior final RO 
decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) 
(citing Parker as "holding VCAA inapplicable to claim that 
RO decision contained CUE").

II.  Clear and Unmistakable Error (CUE)

a.  Factual Background.  The Veteran essentially contends 
that he is entitled to an earlier effective date for his low 
back disability, as he claimed service connection for his low 
back disorder at the time of his discharge.  The Board notes 
that the Veteran filed a claim for benefits with the New York 
RO in 1982; however, the file apparently was lost and later 
reconstructed.  The following evidence is a list of what is 
now of record.  

Briefly reviewing the Veteran's service treatment records, in 
August 1982, a physical evaluation board (PEB) determined 
that the Veteran was not medically qualified for active duty 
due a medical condition incurred during service, specifically 
neuralgia, L5, S1 nerve root distribution; and multiple 
lipomata, asymptomatic.  On the Veteran's June 1982 service 
discharge examination report, the examiner noted neuralgia, 
L5, S1 nerve root distribution; and multiple lipomata, 
asymptomatic.  The Veteran was discharged from service with 
20 percent severance pay.

In an August 1982 statement, the Veteran reported that he had 
filed an application for compensation with the Veterans 
Administration.  The statement did not indicate the nature of 
the claim.

In a January 1983 letter, VA advised the Veteran that they 
were arranging a physical examination to assist with his 
claim for "benefits."  The Veteran's current address and 
claim number were included on the notice.  Again, the letter 
did not mention the nature of the benefits the Veteran was 
seeking.

Additionally, the record contains a notice, apparently mailed 
by the RO to the Veteran in January 1983, giving general 
information regarding VA physical examinations performed in 
New York City.

The record does not contain any other documents related to a 
1982 claim for benefits.  

On July 30, 2004, the Veteran filed a claim, requesting that 
he "be granted a service connected disability determination 
for my lower back."

In August 2005, the RO granted the Veteran's claim, 
classifying it as service connection for degenerative disc 
disease at L4-S1 with small herniated nucleus pulposus and 
radiculopathy.  The RO evaluated the disorder as 40 percent 
disabling and assigned an effective date of July 30, 2004, 
the date of the claim for benefits.  The veteran did not 
timely appeal this decision, and it became final.  

In an August 2006 statement, the Veteran indicated the RO's 
assignment of a July 30, 2004, effective date was clear and 
unmistakable error.  He indicated that he had applied for VA 
benefits upon discharge from service.  He indicated that, in 
1983, the RO scheduled him for a VA physical examination to 
support his claim and that he attended this examination.  He 
stated that, after the examination, he did not hear from the 
VA again until he sought treatment at a VA hospital in July 
2002 after a friend told him to go there.  

In a November 2006 statement, the Veteran's representative 
indicated that the RO granted the Veteran service connection 
for his back disorder in 1983, evaluating the disorder as 
noncompensable at that time.  

In a December 2007 statement, the Veteran reported that, in 
reviewing the paperwork of record, he could only conclude 
that RO granted him service-connection for his back disorder 
in 1983, after his VA examination.  

In a July 2009 statement, the Veteran requested that the VA 
use all his records to determine how the RO would have 
decided his claim in 1983.  

In an August 2009 statement, the Veteran indicated that he 
attempted to call the VA several months after his 1983 
physical examination.  He stated that he was told each time 
that the VA was processing his claim.  He indicated that he 
continued calling until July 2003.  At that time, he said, 
the "only thing I could think of was to call the VA Medical 
Center . . . and plead for help being I was a Veteran."  He 
stated that, when he got to the medical center, he was told 
that he was "service connected" and would be treated.  

At the December 2009 Board hearing, the Veteran stated that 
he called the VA in the years between 1983 and his 
aforementioned visit to the VA hospital.  At that time, VA 
personnel told that his claim was pending.  He also stated 
that he filed in 1982 for benefits for his back disorder, as 
this was the reason for his discharge.  


b.  Law and Regulations.  

(i)  Effective Date.  Under the applicable criteria, the 
effective date of an award of disability compensation based 
on an original claim for direct service connection or a claim 
reopened after final disallowance shall be the date following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

(ii).  Clear and Unmistakable Error (CUE).  If a rating 
decision is not timely appealed, it becomes final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  To establish a valid CUE claim, a Veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. at 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

c.  Analysis.  Having carefully reviewed the record, the 
Board does not find  that the  RO clearly and unmistakably 
erred in assigning an effective date of July 30, 2004, in the 
August 2007 rating decision.  

The Board observes that a claim of CUE requires that the 
Veteran allege an error about which reasonable minds could 
not differ and but for which the outcome would have been 
manifestly different.  See Fugo, 6 Vet. App. at 43-44.  In 
the August 2007 rating decision, the RO assigned an effective 
date of July 30, 2004, because it was the date of the 
Veteran's known claim for service connection for a back 
disorder.  38 C.F.R. § 3.400.  The Veteran essentially seems 
to be indicating that he filed a claim for service connection 
for a back disorder upon discharge from service and that, had 
the decisionmakers at the RO been aware of this fact in 
August 2005, they would have assigned an earlier effective 
date.  Having reviewed the documents from 1982 and 1983 
currently of record, as well as considered the Veteran's 
statements and testimony, the Board finds that the evidence 
does not indicate that the RO made an undebatable error in 
assigning the July 30, 2004, effective date.  

The Board notes that the documentary evidence of record shows 
the Veteran filed for some form of benefits prior to 
discharge from service; however, without clear evidence to 
the contrary, the law presumes that the RO properly followed 
procedure in evaluating the Veteran's 1982 claim for 
benefits.  The Board notes that the evidence does not clearly 
and unmistakably show that this claim involved service 
connection for the Veteran's back disorder or that the RO 
granted the claim.  As such, even if the documentary evidence 
currently of record were before the RO decisionmakers at the 
time of the August 2005 decision, the Board cannot state that 
this evidence would have manifestly changed the assignment of 
the effective date.  Damrel, 6 Vet. App. at 245.  

In addition to the documentary evidence, the Veteran has 
offered both statements and testimony regarding this matter; 
however, the Board finds many inconsistencies in his account 
which call the credibility of his current claim into 
question.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (noting that the Board, as part of its 
duties, is to weigh the evidence of record and determine 
credibility).  For example, in an August 2006 statement, the 
Veteran stated that, after he attended the 1983 VA physical 
examination, he did not hear from the VA again until July 
2002.  In subsequent statements, however, the Veteran 
asserted that he contacted VA many times between 1983 and 
2002 to check on his claim's status, only to be told that 
they were processing his claim.  Moreover, in the August 2006 
statement, the Veteran said that a friend told him to seek 
help from the VA in July 2002.  In subsequent statements, the 
Veteran reported that he sought help on his own initiative.  
Finally, the Board notes that, in his July 30, 2004, claim 
for benefits, the Veteran indicated that he was seeking 
service connection for his back disorder without mentioning 
any prior claim.  In fact, despite having supposedly made 
numerous calls to the VA regarding a pending claim over a 20 
year period, the record does not contain any evidence 
suggesting that that the Veteran mentioned this outstanding 
claim to any VA administrative or medical personnel until 
August 2006, over a year after the August 2005 rating 
decision upon which his claim is based.  As such, the Board 
finds the Veteran's testimony and statements in this matter 
lack credibility.  

As such, the Board finds that the August 2005 decision 
assigning an effective date of July 30, 2004, was not clearly 
and unmistakably erroneous.  That date is the date of receipt 
of the only known claim for service connection for a back 
disorder currently of record.  


ORDER

The August 2005 decision assigning an effective date of July 
30, 2004, for service connection for degenerative disc 
disease at L4-S1 with small herniated nucleus pulposus and 
radiculopathy, was not clearly and unmistakably erroneous, 
and the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


